Conviction for driving an automobile while intoxicated, punishment one year in the penitentiary.
The record is before us without any statement of facts or bills of exception. Appellant presented a motion for new trial, it being suggested therein that at the time he went to trial in this case he came into court in a state of absolute drunkenness, which fact was known to all of the jury which tried him, and was believed by appellant to have caused the severe penalty which was inflicted upon him. The court heard evidence on this point and overruled the motion. We perceive no error in the action of the court.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 261